DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-6,8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US7247180) in view of Mouratidis (US20170276397).
With respect to claim 1 Hill discloses a noise reducing in line sound filter for a dust collector system to be placed in the stream of process air of the dust collector system in advance of a final filter that removes fine particulate matter from the process air, comprising:
A generally cylindrical barrel member formed of a rigid or semi-rigid material and having a hollow interior (see element 140 layer 142);
At least a first layer of sound-absorptive material (146) lining an interior cylindrical wall of said barrel member;
An upper end cap (138) adapted to mate with a discharge portion of said dust collection system to receive said process air therefrom; and
A lower end cap adapted to mate against an end cap of a filter component of said final filter (see mating of elements 136 and final filter element 132).

Mouratidis discloses the use of a first fibrous layer (layer 136) and also a protective second absorptive layer formed form a different material (layer 150).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mouratidis to use a noneroding sound reduction layer with the fibrous layer to prolong the lifespan of the fibrous layer. 
With respect to claim 2 Hill as modified further discloses wherein the first layer includes a fiberglass acoustic batting (see teaching of Mouratidis element 136).
With respect to claim 3 Hill as modified further discloses (see paragraph 61 of Mouratidis) the provision of compressed loose fibers, while not expressly disclosing the compression of 2.5 inches down to 1.5 inches, this would have been an obvious amount of compression to select based upon the desired flow and sound attenuating characteristics. It is known that compression of fibrous materials increased the density while reducing the flow passages through thus increasing flow resistance and therefore sound reduction in a given space. 
With respect to claim 4 Hill as modified discloses the invention as claimed except wherein the first layer is selected from a group of material as claimed. Mouratidis discloses the use of fibers which are known to be felted or batted, namely fibrous glass fibers, but does not expressly disclose them to be provided in this arrangement. Of or ordinary skill in the art would be familiar with such formations of glass fibers and the ease of installation provided by felting or batting the fibers together. This common practice would have been obvious to select to improve the speed of manufacture. 
With respect to claim 5 Hill as modified further discloses wherein the second layer includes a polyfoam material (Mouratidis paragraphs 59-60).

With respect to claim 8 Hill as modified (see teachings of Mouratidis) discloses wherein the second layer includes foam (150) laminated with perforated material (layer 130). The foam layer is attached and layered with the perforated member forming the baffle, when this teaching is applied to the silencing sleeve of Hill it would result in the structure as claimed. 
With respect to claim 10 Hill as modified further discloses wherein said discharge portion includes a plenum end plate and said upper cap is adapted to mate with said plenum end plate (see Hill figure 8).
With respect to claim 11 The provision for any number of sound absorbing layers would have been an obvious smatter of duplication, the provision of additional layers would provide for additional sound reduction in a known manner. 
2. Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US7247180) in view of Mouratidis (US20170276397 as applied to claim 1 above an in further view of Kipp (US20170121975) and Thompson (US9922634).
With respect to claim 7 Hill as modified discloses the invention as claimed except the provision of a layer of quilted fiberglass with a scrim covering.  
Quilted fiberglass is a known sound absorbing material (see paragraph 73 of Kipp).
While not expressly disclosing the inclusion of a scrim member to protect the fibrous elements, scrims are known from at least Thompson (column 11 lines 55-65). 
.
3. Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US7247180) in view of Mouratidis (US20170276397 as applied to claim  6 above an in further view of Kipp (US20170121975) and Frederick (US8230969).
With respect to claim 9 Hill as modified discloses the invention as claimed except expressly wherein the convoluted surface is adapted to present ridges, projections, and valleys to redirect vibratory waves of process noise in said process air stream.
Frederick  discloses the use of a convoluted foam member having ridges, valleys and projections to further interact with vibratory waves (see figures 1 and 2 such materials are known).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Frederick that such material are known to attenuate sounds with the device of Hill to increase the sound reduction through interactions with the surfaces. 
4. Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US7247180) in view of Mouratidis (US20170276397 as applied to claim 1 above an in further view of Edmonds (US20160340914).
With respect to claim 12 Hill as modified discloses the invention as claimed except expressly the middle sound absorbing layer being made of denim cotton. 
Edmonds discloses (paragraph 117) that denim is a known material to be used in the formation of acoustic absorbing members. 
It would have been obvious to one of ordinary skill in the art to use denim, a known material for providing structure to fabric elements and known also to be used in the art of acoustics to provide the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US11204185) discloses a silencing and air purifying device; Hickey (US20190003737) discloses a noise reduction means for air moving system; Mathur (US8657067) discloses an acoustic damping device including layers of both foam and fiberglass; and Colam (US8511426) discloses a sound attenuation air vent.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837